                  Case 19-22483-AJC       Doc 178      Filed 12/17/19     Page 1 of 2



                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

IN RE:

COSTA HOLLYWOOD                                                Case No. 19-22483-AJC
PROPERTY OWNER, LLC,                                           Chapter 11

         Debtor.

_________________________________________/

                  NOTICE OF APPEARANCE AND REQUEST FOR SERVICE

         NOTICE IS HEREBY given that CHRISTINA V. PARADOWSKI of the law firm of

TRIPP SCOTT, P.A., hereby appears on behalf of CREDITOR, COSTA HOLLYWOOD

S532, LLC, in the above-styled case, and requests that she be provided copies of all pleadings

and other papers filed herein at the following address:

                                       Christina V. Paradowski
                                           Tripp Scott, P.A.
                                 110 S.E. Sixth Street, Fifteenth Floor
                                   Fort Lauderdale, Florida 33301
                                         cvp@trippscott.com
                                         hbb@trippscott.com
                                       eservice@trippscott.com
                                    Telephone:     (954) 525-7500
                                    Facsimile:     (954) 761-8475


                                   CERTIFICATE OF SERVICE

                  I hereby certify that a true and correct copy of the foregoing has been served via

the CM/ECF system, which sent notification to all parties entitled to notice.

         Dated this 17th day of December, 2019




1818816v1 999305.0001                                                                       Page 1 of 2
                  Case 19-22483-AJC   Doc 178   Filed 12/17/19    Page 2 of 2



                                                TRIPP SCOTT, P.A.

                                                Counsel for the Creditor
                                                110 Southeast Sixth Street
                                                Fifteenth Floor
                                                Fort Lauderdale, Florida 33301
                                                Telephone: (954) 525-7500
                                                Facsimile: (954) 761-8475

                                         By:    /s/ Christina V. Paradowski
                                                 Christina V. Paradowski
                                                 Florida Bar No. 0056708
                                                 cvp@trippscott.com
                                                 hbb@trippscott.com




1818816v1 999305.0001                                                            Page 2 of 2
